DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 05/02/2022, wherein claims 1-20 are pending in the present application, claims 1-2, 5, 9-11, 13-15, 17-18, 20 are amended, claims 1, 14, 20 being independent.
Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.  The Applicant asserts that “the references, alone or in combination fail to disclose or render obvious a base station generating a message including a ‘first paging priority list including a first list of base stations which are to be monitored for paging signals by the first UE’”, the Examiner respectfully disagrees. The Examiner notes the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim, without importing limitations from the specification, as it would be understood by one of ordinary skill in the art.  In the claim in question (claim 1, which is representative of the other independent claims), the claims sets forth “a first paging priority list” which is defined by the limitations of the claim to comprise the elements of “a first list of base stations which are to be monitored for paging signals by a first UE” therefore, claim interpretation required by the limitations are only required to show that a list contain base stations which are monitored for paging signals by a first UE. The Applicant is attempting to imbue the term “paging priority list” with characteristics which simply are not present in the limitations of the claims. In the previously set forth citations the examiner notes Figs. 6-7 and the associated descriptions of the figures on pages 77-86 of d2 which set forth the frequency priority lists of d1 in view of d2, which comprises lists of cells in UE side and the monitoring results of each (see d2 Figs. 6-7) are clearly set forth (see also descriptions of Figs. Set forth d2 para. 0077-0086). Therefore, the disclosure meets the limitations as the “paging priority lists” are currently defined by the limitations of the claims as presently constituted. The Applicant is required to further define “paging priority list” by adding limitations to the claims which are supported by the specification, and which add characteristics which distinguish the “paging priority lists” of claim 1 over the frequency priority lists of d1 in view of d2. Given the broadest reasonable interpretation of the limitation in question the frequency priority lists of d1 and d2 are equivalent to paging priority lists of the claims as presently constituted as the Examiner has shown both lists of base stations and monitoring paging. Therefore, the previously held rejection with respect to d1 in view of d2 is maintained and the rejection is made final. 
Double Patenting

The terminal disclaimer filed on 04/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-10,856,256 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, previously held rejections under the present heading are overcome.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 14, 15, 17, 20  are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20150282248 to Lee et al (hereinafter d1) in view of United States Patent US-20190349825 to Tseng et al (hereinafter d2).
Regarding claim 1, as to the limitation “A communications method, the method” d1 discloses techniques related to releasing a connection in a wireless communication system (see d1 para. 0002) in various embodiments including a system including at least a base station, processor and RF transmitter (i.e. wireless transmitter) (see d1 Fig. 10) wherein the processor controls the elements of the device to perform a method (see d1 Fig. 9, para. 0134) wherein the method is stored on a computer readable medium (see d1 para. 0136);
as to the limitation “comprising: generating, at the first base station, a first radio resource release message said first radio resource release message including a first paging priority list including a first list of base stations which are to be monitored for paging signals by the first UE; and transmitting, from the first base station, the first radio resource release message to the first UE”d1 discloses a method for releasing a connection including eNB may transmitting a connection release indication to one or more UE (i.e. making a decision at a first base station to instruct a first user equipment (UE) to release radio resources; generating, at the first base station, a first radio resource release message) (see d1 para. 110) wherein the message includes Release information: this is used to indicate which UEs should release their RRC connections, and also indicate whether the UEs should release their RRC connections or the UEs should perform RRC connection reestablishment; logical channel priorities; a wait time to inform the UEs how long access to the cell is barred in case that the UEs release their RRC connection,  d1 does not appear to explicitly disclose priority list including a first list of base stations which are to be monitored for paging signals by the first UE, attention is directed to d2  which, in a similar field of endeavor (wireless communication), teaches method and system for cell prioritization in the next generation networks (see d2 para. 0002) including preparing and sending in a RRC release message a first frequency priority list for UEs (see d2 Fig. 4 para. 0064) wherein the priority list include NR and EUTRA (see d2 Fig. 5 para. 0066-0068) as well as cell information (i.e. priority list including a first list of base stations) (see d2 Figs. 2, 6-7; para. 0077-0086).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding releasing a connection in a wireless communication system to incorporate the details of priority list including a first list of base stations as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: to prioritize the candidate cells for a cell (re)selection procedure in order to make cell (re)selection more efficient (see d2 para. 0003). D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known and used as of the effective filing date, to achieve the predictable or advantages (i.e. results) including to prioritize the candidate cells for a cell (re)selection procedure in order to make cell (re)selection more efficient (see d2 para. 0003) noted above, with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 2, as to the limitation “the method of claim 1, wherein the first radio resource message further includes information indicating a first maximum paging cells monitoring duration, said maximum paging cells monitoring duration being a time interval in which if no paging messages are received by the first UE from cells on the first paging priority list, the first UE is to stop monitoring for paging messages from cells listed on the first paging priority list” d1 in view of d2 disclose the method of claim 1 as set forth above, d1 in view of d2 also disclose including a timer for maximum paging duration (se d1 Fig. 9 para. 0113).
Regarding claim 14, as to the limitation “A communications system comprising: a first base station including: a first processor; and a first wireless transmitter; and wherein said first processor is configured to:” d1 discloses techniques related to releasing a connection in a wireless communication system (see d1 para. 0002) in various embodiments including a system including at least a base station, processor and RF transmitter (i.e. wireless transmitter) (see d1 Fig. 10) wherein the processor controls the elements of the device to perform a method (see d1 Fig. 9, para. 0134) wherein the method is stored on a computer readable medium (see d1 para. 0136);
as to the limitation “generate a first radio resource release message said first radio resource release message including a first paging priority list including a first list of base stations which are to be monitored for paging signals by the first UE; and operate said first wireless transmitter to transmit, from the first base station, the first radio resource release message to the first UE”d1 discloses a method for releasing a connection including eNB may transmitting a connection release indication to one or more UE (i.e. making a decision at a first base station to instruct a first user equipment (UE) to release radio resources; generating, at the first base station, a first radio resource release message) (see d1 para. 110) wherein the message includes Release information: this is used to indicate which UEs should release their RRC connections, and also indicate whether the UEs should release their RRC connections or the UEs should perform RRC connection reestablishment; logical channel priorities; a wait time to inform the UEs how long access to the cell is barred in case that the UEs release their RRC connection,  d1 does not appear to explicitly disclose priority list including a first list of base stations which are to be monitored for paging signals by the first UE, attention is directed to d2  which, in a similar field of endeavor (wireless communication), teaches method and system for cell prioritization in the next generation networks (see d2 para. 0002) including preparing and sending in a RRC release message a first frequency priority list for UEs (see d2 Fig. 4 para. 0064) wherein the priority list include NR and EUTRA (see d2 Fig. 5 para. 0066-0068) as well as cell information (i.e. priority list including a first list of base stations) (see d2 Figs. 2, 6-7 para. 0077-0086).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding releasing a connection in a wireless communication system to incorporate the details of priority list including a first list of base stations as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: to prioritize the candidate cells for a cell (re)selection procedure in order to make cell (re)selection more efficient (see d2 para. 0003). D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known and used as of the effective filing date, to achieve the predictable or advantages (i.e. results) including to prioritize the candidate cells for a cell (re)selection procedure in order to make cell (re)selection more efficient (see d2 para. 0003) noted above, with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 15, as to the limitation “The communications system of claim 14, wherein the first radio resource message further includes information indicating a first maximum paging cells monitoring duration, said maximum paging cells monitoring duration being a time interval in which if no paging messages are received by the first UE from cells on the first paging priority list, the first UE is to stop monitoring for paging messages from cells listed on the first paging priority list” d1 in view of d2 disclose the method of claim 14 as set forth above, d1 in view of d2 also disclose including a timer for maximum paging duration (se d1 Fig. 9 para. 0113).
Regarding claim 17, as to the limitation “the communications system of claim 14, wherein said first paging priority list includes a first set of new radio (NR) cells to be monitored for paging messages and a first set of EUTRA cells to be monitored for paging messages” d1 in view of d2 discloses priority list with NR and EUTRA cells (see d2 Fig. 5 para. 0066-0068) as well as cell information (i.e. priority list including a first list of base stations) (see d2 Fig2. 6-7 para. 0077-0086).
Regarding claim 20, as to the limitation “A non-transitory computer readable medium including computer executable instructions which when executed by a processor, included in a first base station, control the first base station to perform” d1 discloses techniques related to releasing a connection in a wireless communication system (see d1 para. 0002) in various embodiments including a system including at least a base station, processor and RF transmitter (i.e. wireless transmitter) (see d1 Fig. 10) wherein the processor controls the elements of the device to perform a method (see d1 Fig. 9, para. 0134) wherein the method is stored on a computer readable medium (see d1 para. 0136);
as to the limitation “the steps of: generating, at the first base station, a first radio resource release message said first radio resource release message including a first paging priority list including a first list of base stations which are to be monitored for paging signals by the first UE; and transmitting, from the first base station, the first radio resource release message to the first UE”d1 discloses a method for releasing a connection including eNB may transmitting a connection release indication to one or more UE (i.e. making a decision at a first base station to instruct a first user equipment (UE) to release radio resources; generating, at the first base station, a first radio resource release message) (see d1 para. 110) wherein the message includes Release information: this is used to indicate which UEs should release their RRC connections, and also indicate whether the UEs should release their RRC connections or the UEs should perform RRC connection reestablishment; logical channel priorities; a wait time to inform the UEs how long access to the cell is barred in case that the UEs release their RRC connection,  d1 does not appear to explicitly disclose priority list including a first list of base stations which are to be monitored for paging signals by the first UE, attention is directed to d2  which, in a similar field of endeavor (wireless communication), teaches method and system for cell prioritization in the next generation networks (see d2 para. 0002) including preparing and sending in a RRC release message a first frequency priority list for UEs (see d2 Fig. 4 para. 0064) wherein the priority list include NR and EUTRA (see d2 Fig. 5 para. 0066-0068) as well as cell information (i.e. priority list including a first list of base stations) (see d2 Figs. 2, 6-7 para. 0077-0086).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding releasing a connection in a wireless communication system to incorporate the details of priority list including a first list of base stations as disclosed by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to achieve any of a plurality of advantages disclosed throughout d2 including at least any one of: to prioritize the candidate cells for a cell (re)selection procedure in order to make cell (re)selection more efficient (see d2 para. 0003). D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1, as both techniques were known and used as of the effective filing date, to achieve the predictable or advantages (i.e. results) including to prioritize the candidate cells for a cell (re)selection procedure in order to make cell (re)selection more efficient (see d2 para. 0003) noted above, with no undue experimentation. It is also noted that many of the noted sections of d2 are equally applicable to meet many of the limitations set forth above as met by d1, therefore the teaching of d2 may be applied to any other limitation of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Allowable Subject Matter
Claims 3-13, 16, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643